Citation Nr: 1709841	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1987 to February 1990, with additional reserve service. 
	
This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above mentioned Department of Veterans Affairs (VA) Regional Office (RO). This matter was previously before the Board in July 2015, at which time it was remanded for a board hearing. The undersigned Veteran's Law Judge (VLJ) held a videoconference hearing in November 2016, and a transcript is contained within the claims file.


FINDINGS OF FACT

The evidence of record does not show that a low back disability was incurred in, or as a result of, active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

      Duties to Notify and Assist
      
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service records have been obtained, as have relevant private medical records identified by the Veteran.  The Board regrets the incompleteness of the Veteran's service records on file, but VA has exhausted all avenues in pursuit of acquiring them.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind. The Board finds that that there is enough evidence of record to properly make a decision on the merits.

Indeed, the Veteran was provided a VA examination in December 2012 for the purpose of affording the Veteran a full and fair evaluation and adjudication of his claimed low back disability.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim. The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that in his November 2016 video hearing, the Veteran argues that this examination was inadequate. This argument is addressed in the merits portion of this decision.

Consequently, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

      Service Connection
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).   However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Merits

The Veteran claims entitlement to service connection for a low back disability.  He attributes his disability to a specific event during active service, namely an incident related to repairing a flushing system while stationed onboard the USS Flint AE-32 sometime between 1988 and 1989.  He has also previously suggested during a July 2012 RO hearing that his current disability was due to the general rigors of his active duty service assignment, citing no specific event.  The Veteran does not claim any injury to his low back associated with any Reserve duty he engaged in.

The available service treatment records (STRs) include a December 1986 enlistment examination report.  This includes a report of medical history upon which the Veteran recounts "Sprain back- 4-5 yr. ago OK now - No operation, hospitalization, head injury." Clinical evaluation revealed no defects or diagnoses related to his back or spine, and the Veteran was deemed medically qualified for service.  As such, the Veteran is deemed to have in sound condition at the time he enlisted. 38 U.S.C.A. § 1111.  

The STRs also contain periodic examinations dated in January 1995 and September 2000, which were conducted in association with the Veteran's Reserve membership; neither of these examination reports indicate any ailments related to his low back or spine.

The Veteran asserts that shortly after service, he sought treatment from a private doctor, however he cannot remember the doctor's name or treatment facility.  The November 2016 Board hearing transcript reflects that the Veteran also asserted he complained about his symptoms throughout the Reserves.  The first documentation of the Veteran's disability after service was in September 2008, when he visited Dr. R.B. and reported a 20-year history of low back pain that was caused by an event in service in 1988.  An X-ray showed mild disc space narrowing at L5-S1 and mild facet sclerosis.  He was diagnosed with spinal stenosis of the lumbar region and prescribed medication for several weeks.  A later MRI showed mild disc space narrowing at L5-S1, and mild facet sclerosis.  He was next referred to Dr. A.T, a rehabilitation specialist.  The Veteran then filed a claim for service connection for his back disability in September 2008.

In November 2008, the Veteran visited the rehabilitation specialist and reported he had at least a 10-year history of low back pain but with no specific trauma.  A physical exam revealed chronic back pain with trigger points, muscle tender points, and muscle spasms in bilateral paraspinal muscles.  

After extensive efforts, VA made a formal finding in April 2009 that service treatment records for his time in service could not be located. The Veteran's claim was denied in May 2009.  He filed a notice of disagreement (NOD) in May 2009 and received a statement of the case (SOC) in June 2010.  The Veteran then requested a DRO hearing and was afforded one in July 2012.  

Between March 2010 and around April 2014, fellow service members, friends, and the Veteran's former wife submitted lay statements in support of his case.  Those who served with him aboard USS Flint AE-32 corroborated the Veteran's assertions of frequent visits to the ship's sickbay to receive therapy and his time in a naval hospital.  

The Veteran underwent a VA physical examination in December of 2012 and was diagnosed with degenerative disc disease, lumbar spine.  As part of the extensive examination, the examiner performed a number of physical diagnostic tests, including range of motion tests.  He noted that the Veteran's case is complicated by the lack of medical records from active duty service; however, he stated there was sufficient weight of medical evidence to render an opinion even in the absence of these missing records.  After evaluating the Veteran's claims file, the examiner noted two separate periodic health exams associated with his reserve service from January 1995 and September 2000.  Each time, the Veteran self-reported he had no chronic back issues, he was in good health, and took no medication.  In addition, he pointed to the fact that the Veteran was able to work full duty as a federal police officer; and also passed periodic physical training tests (PT) from when he discharged from the reserve in 2000.  It was noted that in 2000, the Veteran was intermittently put on light duty in association with reserve service , eventually resulting in permanent light duty until medical retirement.  The physician explained that this light duty was over 10 years after separation from active duty.  He also cited the X-ray from September 2008 that showed mild degenerative disc disease, ultimately concluding that if the Veteran's condition was minor in 2008, it was very unlikely to have been present 20 years previously.

In September 2013, a Medical Review Board from the Pentagon Force Protection Agency (PFPA) met to evaluate all medical information regarding the Veteran's case.  The Medical Review Board concluded that he did not meet the Musculoskeletal System, Central & Peripheral Nervous System and Medication standard for PFPA covered employees.

In October 2013, VA acquired largely incomplete military personnel records, which notably included the Veteran's December 1986 enlistment Report of Medical History.  On this report, the examining physician reported that the Veteran had experienced a back sprain 4-5 years ago, that he is "OK now," and that there was "no operation, hospitali[zation], [or] head imagery."  The examining physician then cleared the Veteran, marking his spine as "normal."  

In September 2014, United States Office of Personnel Management (OPM) found the Veteran to be disabled for his position as a federal police officer, due to sacroilits, lumbosacral intervertebral disc and lumbar degeneration.  In support of this finding, the Veteran submitted two letters from his private doctors that verified his disability and contained physical restriction recommendations.  

The RO provided the Veteran with a Supplemental Statement of the Case (SSOC) in February 2016, relying heavily on the VA medical examiner opinion from December 2012.  

At the November 2016 Board hearing, the Veteran recounted how his injury occurred, and listed numerous instances where his subsequent treatment would have been documented had his personnel file not gone missing.  He also argues that his December 2012 VA medical examination was inadequate because he was "never evaluated" and that the examiner merely sat beside him and asked questions; however, the physician's examination report appears quite contrary to the Veteran's characterization of the encounter.  As explained above, the examination report shows that the examiner performed a number of physical diagnostic tests and carefully reviewed the Veteran's history and claims file.

After review of the evidence of record, and for the reasons set forth below, the Board concludes that the criteria for a grant of service connection for a low back disability are not met.

First, to the extent the Veteran's lumbar spine disability may involve the chronic disease arthritis, there is no evidence that such arthritis was present, to a degree of 10 percent or more within one year of discharge in February 1990.  Moreover, for purposes of continuity of symptomatology and as is explained in detail in the analysis below, the record does not demonstrate competent or credible lay or medical evidence of complaints, treatment, or diagnosis of a low back disability until many years after this discharge.  As such, presumptive service connection for arthritis of the lumbar spine is not warranted.  38 C.F.R. §§ 3.303(b), 3.307 (a)(3), 3.309(a).   However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).
 
In regard to direct service connection, the weight of the evidence reflects that the Veteran's disability is not related to his active duty service.  Although the Board does not dispute that the Veteran may have injured his back in service, the Board finds that such injury was acute and transitory and resolved prior to active duty discharge; and that the current low back disability is unrelated to any injury suffered in service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements and the statements offered by his fellow sailors and friends.  However, these statements are insufficient to establish a connection between his service and his current disability.  The Board finds that the probative value of these lay assertions are outweighed by the specific, reasoned opinion provided in the December 2012 VA medical examination report and the clinical evidence of record.  No post-service treatment records reflect any credible relationship between the Veteran's service and his current disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner explained that since the condition was diagnosed as "minor" in September 2008 and so far removed (over 20 years) from his time in service, it was likely not related to an event in service.  The Board notes that the opinion of the VA examiner is consistent with the other medical evidence of record, which also indicates that the disability is unrelated to his service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Additionally, nothing in the Veteran's post active duty medical records reflect a relationship between his service and his disability.  In giving his history at the time of his Reserve periodic health examinations in January 1995 and  September 2000, the Veteran made no assertions as to in-service onset or related symptomatology during service.  His silence as to in-service onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a low back disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


